              Case 21-03791 Document 1-1 Filed in TXSB on 07/26/21 Page 1 of 3
 B1040 (FORM 1040) (12/15)

      ADVERSARY PROCEEDING COVER SHEET                        ADVERSARY PROCEEDING NUMBER
                                                              (Court Use Only)
              (Instructions on Reverse)

PLAINTIFFS                                        DEFENDANTS
Limetree Bay Refining, LLC                        BEECHER COTTON, PAMELA COLON, SIRDINA
                                                  ISAAC JOSEPH, ESTHER CLIFFORD, SYLVIA
                                                  BROWNE, ALVINA JEAN MARIE ILARRAZA,
                                                  FRANCIS E. CHARLES, THERESA J. CHARLES,
                                                  HELEN SHIRLEY, ANISHA HENDRICKS, CRISTEL
                                                  RODRIGUEZ, JOSIE BARNES, ARLEEN MILLER,
                                                  ROSALBA ESTEVEZ, ISIDORE JULES, JOHN
                                                  SONSON, VIRGINIE GEORGE, CLIFFORD BOYNES,
                                                  CHRISTOPHER CHRISTIAN, MARGARET
                                                  THOMPSON, DELIA ALMESTICA, CARLOS
                                                  CHRISTIAN, ANNA REXACH-CONSTANTINE,
                                                  MERVYN CONSTANTINE, NEAL DAVIS, EDNA
                                                  SANTIAGO, GUIDRYCIA WELLS, O’SHAY WELLS,
                                                  AARON G. MAYNARD, VERNE MCSWEEN,
                                                  ROCHELLE GOMEZ, MYRNA MATHURIN, JOAN
                                                  MATHURIN, LEOBA JOHN BAPTISTE,
                                                  WARRINGTON CHAPMAN, AND ANNE MARIE
                                                  JOHN BAPTISTE
ATTORNEYS (Firm Name, Address, and Telephone No.) ATTORNEYS (If Known)
Elizabeth A. Green                                Vincent A. Colianni, Esq.
Baker & Hostetler LLP                             Colianni & Colianni
200 S. Orange Avenue, Suite 2300                  2120 Company Street
Orlando, FL 32801                                 Christiansted, VI 00820

                                                The Pate Law Firm
                                                Attorneys for Plaintiff
                                                P.O. Box 370
                                                Christiansted, VI 00821

                                                Law Offices of John K. Dema, PC
                                                1236 Strand Street, Suite 103
                                                Christiansted, St. Croix
                                                U.S. Virgin Islands 00820

                                                Lee J. Rohn and Associates, LLC
                                                1108 King Street, Suite 3
                                                Christiansted, St. Croix
                                                U.S. Virgin Islands 00820

                                                Law Offices of Jennifer Jones
                                                Attorneys for Plaintiffs
                                                9003 Havensight Mall, Ste. 319
                                                St. Thomas, VI 00802
PARTY (Check One Box Only)                      PARTY (Check One Box Only)
  Debtor        U.S. Trustee/Bankruptcy Admin      Debtor              U.S. Trustee/Bankruptcy Admin
  Creditor      Other                              Creditor            Other
  Trustee                                          Trustee




                                                                                        American LegalNet, Inc.
                                                                                        www.FormsWorkFlow.com
                     Case 21-03791 Document 1-1 Filed in TXSB on 07/26/21 Page 2 of 3
 B1040 (FORM 1040) (12/15)

CAUSE OF ACTION (WRITE A BRIEF STATEMENT OF CAUSE OF ACTION, INCLUDING ALL U.S. STATUTES INVOLVED)
Declaratory judgment extending automatic stay pursuant to 11 U.S.C. Section 362 and injunction against continued
prosecution of the Class Actions pursuant to 11 U.S.C. Section 105.



                                                                      NATURE OF SUIT
       (Number up to five (5) boxes starting with lead cause of action as 1, first alternative cause as 2, second alternative cause as 3, etc.)

    FRBP 70 01( 1) – Recovery of Money/Property                                  FRBP 70 01(6) – Dischargeability (continued)
   11-Recovery of money/propert y - §542 turnover of property                       61 -Dischargeability- §523(a)(5 ), domestic support
   12-Recovery of money/property - §547 preference                                   68-Dischargeability - §523(a)(6), willful and malicious injury
   13-Recovery of money/property - §548 fraudulent transfer                          63-Dischargeability - §523(a)(8), student loan
   14-Recovery of money/property - other                                             64-Dischargeability - §523(a)(15), divorce or separation obligation
                                                                                       (other than domestic support)
   FRBP 70 01 (2) – Validity, Priority or Extent of Lien                             6 5 -Dischargeability - other
   21-Validity, priority or extent of lien or other interest in property
                                                                                 FRBP 70 01(7) – Injunctive Relief
   FRBP 7001( 3) – Approval of Sale of Property                                     71 -Injunctive relief- imposition of stay
   31-Approval of sale of property of estate and of a co-owner - §363(h)            72-Injunctive relief - other

    FRBP 7001(4 ) – Objection/ Revocation of Discharge                           FRBP 70 01(8) Subordination of Claim or Interest
   41-Objection/re vocation of discharge - §727(c),(d),(e)                          81 -Subordination of claim or interest

   FRBP 7001(5) – Revocation of Confirmation                                     FRBP 70 01(9) Declaratory Judgment
   51-Revocation of confirmation                                                    91 -Declaratory judgment

   FRBP 7001(6) – Dischargeability                                               FRBP 70 01(10) Deter mi nation of Remove d Act ion
   6 6 -Dischargeability - §523(a)(1),(14),(14A) priority tax claims                01 -Determination of removed claim or cause
   62-Dischargeability - §523(a)(2), false pretenses, false representation,
        actual fraud                                                             Other
   67-Dischargeability - §523(a)(4), fraud as fiduciary, embezzlement, larceny      SS-SIPA Case - 15 U.S.C. §§78aaa et.seq.
                                                                                    02-Other (e.g. other actions that would have been brought in state court
                      (continued next column)                                          if unrelated to bankruptcy case)

   Check if this case involves a substantive issue of state law                    Check if this is asserted to be a class action under FRCP 23
   Check if a jury trial is demanded in complaint                                  Demand $
Other Relief Sought




                                                                                                                                    American LegalNet, Inc.
                                                                                                                                    www.FormsWorkFlow.com
                  Case 21-03791 Document 1-1 Filed in TXSB on 07/26/21 Page 3 of 3
  B1040 (FORM 1040) (12/15)

                    BANKRUPTCY CASE IN WHICH THIS ADVERSARY PROCEEDING ARISES
NAME OF DEBTOR                                     BANKRUPTCY CASE NO.
Limetree Bay Services, LLC, et al.                 21-32351
DISTRICT IN WHICH CASE IS PENDING                                      DIVISION OFFICE                    NAME OF JUDGE
Southern District of Texas                                             Houston                            Jones
                                       RELATED ADVERSARY PROCEEDING (IF ANY)
PLAINTIFF                                       DEFENDANT                                                 ADVERSARY
                                                                                                          PROCEEDING NO.

DISTRICT IN WHICH ADVERSARY IS PENDING                                 DIVISION OFFICE                    NAME OF JUDGE

SIGNATURE OF ATTORNEY (OR PLAINTIFF)




DATE                                                                   PRINT NAME OF ATTORNEY (OR PLAINTIFF)
July 26, 2021                                                          /s/ Elizabeth A. Green




                                                          INSTRUCTIONS

           The filing of a bankruptcy case creates an “estate” under the jurisdiction of the bankruptcy court which consists of
 all of the property of the debtor, wherever that property is located. Because the bankruptcy estate is so extensive and the
 jurisdiction of the court so broad, there may be lawsuits over the property or property rights of the estate. There also may be
 lawsuits concerning the debtor’s discharge. If such a lawsuit is filed in a bankruptcy court, it is called an adversary
 proceeding.

          A party filing an adversary proceeding must also must complete and file Form 1040, the Adversary Proceeding
 Cover Sheet, unless the party files the adversary proceeding electronically through the court’s Case Management/Electronic
 Case Filing system (CM/ECF). (CM/ECF captures the information on Form 1040 as part of the filing process.) When
 completed, the cover sheet summarizes basic information on the adversary proceeding. The clerk of court needs the
 information to process the adversary proceeding and prepare required statistical reports on court activity.

           The cover sheet and the information contained on it do not replace or supplement the filing and service of
  pleadings or other papers as required by law, the Bankruptcy Rules, or the local rules of court. The cover sheet, which is
  largely self-explanatory, must be completed by the plaintiff’s attorney (or by the plaintiff if the plaintiff is not represented
  by an attorney). A separate cover sheet must be submitted to the clerk for each complaint filed.

  Plaintiffs and Defendants. Give the names of the plaintiffs and defendants exactly as they appear on the complaint.

  Attorneys. Give the names and addresses of the attorneys, if known.

  Party. Check the most appropriate box in the first column for the plaintiffs and the second column for the defendants.

  Demand. Enter the dollar amount being demanded in the complaint.

  Signature. This cover sheet must be signed by the attorney of record in the box on the second page of the form. If the
  plaintiff is represented by a law firm, a member of the firm must sign. If the plaintiff is pro se, that is, not represented by an
  attorney, the plaintiff must sign.




                                                                                                                   American LegalNet, Inc.
                                                                                                                   www.FormsWorkFlow.com
